Name: Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production
 Date Published: nan

 No LI 19/40 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom 2 . The amount of the premium, which may be seasonally varied, may not exceed 65 ECU per adult bovine animal of an average weight to be determined . It shall be calculated in such a way that, when a premium is granted, the sum of the market price recorded in the United Kingdom for all adult bovine animals , other than cows, and the amount of the premium actually granted does not exceed, on average and for the duration of application of this Regulation, 85 % of the guide price . It may not at any point exceed 88 % of that price . Article 2 The intervention purchase price for meat obtained from animals for which a premium has been granted shall be reduced by the amount of the premium actually granted . Article 3 Where the premium referred to in Article 1 has been paid, an amount equivalent to the amount of that premium shall be levied on live animals or on meat and meat preparations from such animals on which it has been paid , when they are consigned to other Member States or to non-member countries . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas the United Kingdom applied the slaughtering premium system in respect of certain adult bovine animals until 27 April 1986 ; Whereas the Commission forwarded to the Council proposals aimed at reorganizing the common organ ­ ization of the markets in beef and veal ; whereas the Council has agreed to reach a decision on these proposals by 31 December 1986 ; whereas , therefore, the present system of premiums should be extended until the said date ; Whereas , in order to prevent the variable slaughter premium granted in the United Kingdom alone from having the effect of an export subsidy and disturbing the markets and the conditions of competition in the other Member States, provision must be made for the levying of an amount equal to that premium when animals or meat or meat preparations from such animals on which it has been given are consigned to other Member States or to non-member countries ; Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 3509/ 80 ( ); whereas , however, participation by the European Agri ­ cultural Guidance and Guarantee Fund in the financing of this premium should be limited , HAS ADOPTED THIS REGULATION : Article 1 1 . The United Kingdom is authorized to grant, until 31 December 1986 , a premium to producers for the slaughter of certain adult bovine animals , other than cows, of Community origin . Article 4 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 729/70 financing by the EAGGF Guarantee Section shall be limited to 40 % of the premium amounts actually granted . Article 5 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 (4), as last amended by Regulation (EEC) No 3768 / 85 (5). 2 . The detailed rules referred to in paragraph 1 may include inter alia : (a) a definition of the categories and qualities of animals for which a premium may be granted ; (') Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No L 94 , 28 . 4 . 1970, p. 13 . O OJ No L 367 , 31 . 12 . 1980 , p. 87 . ( 4) OJ No L 148 , 28 . 6 . 1968 , p. 24 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 . 8.5.86 Official Journal of the European Communities No LI 19/41 (b) the conditions under which premiums may be granted when adult bovine animals , other than cows, for slaughter are first put on the market ; (c) measures necessary to prevent, for live animals and meat and meat preparations , disturbance of trade resulting from the application of this premium arrangement ; (d) rules on the calculation and the conditions for levying the amount referred to in Article 3 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986 . For the Council The President P. H. van ZEIL